Citation Nr: 1603438	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 10, 2010, and a disability rating in excess of 20 percent after February 10, 2010, for right shoulder impingement with acromioclavicular (AC) degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for a low back strain.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

5.  Entitlement to an initial compensable disability rating for scars status post bilateral inguinal repair surgery (surgical scars).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military duty in the U.S. Marine Corps from December 1983 to November 1996 and in the U.S. Army from March 2000 to September 2000, and from May 2001 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

FINDINGS OF FACT

1.  For the period prior to February 10, 2010, the Veteran's right (dominant) shoulder disability is shown to have been productive of some limitation of motion, but without motion limited to shoulder level; and for the period beginning on February 10, 2010, the right shoulder is shown to have motion limited to shoulder level, but not to midway between the side and shoulder level.

2.  Prior to December 20, 2013, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not shown that the forward flexion of the Veteran's thoracolumbar spine is functionally limited to 30 to 60 degrees; beginning on December 20, 2013, the Veteran's low back has demonstrated additional functional loss during flare-ups and repetitive use that significantly limit functionality; at no time during the appeal period does the Veteran's low back demonstrate incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months have not been shown; or a separate neurologic disability secondary to his low back strain has not been diagnosed.

3.  Audiological testing of the Veteran's hearing acuity when applied to Table VIA or Table VII results in noncompensable disability rating throughout the course of his appeal.

4.  The Veteran's hypertension requires continuous medication, but has not shown diastolic readings predominantly 100 or more nor systolic readings predominantly 160 or more.

5.  The Veteran has three surgical scars that are painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to February 10, 2010, and in excess of 20 percent after February 10, 2010 for service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a low back strain have not been met for the period prior to December 20, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

3.  The criteria for an initial rating of 20 percent for a low back strain, to include compensation for functional loss, have been met for the period beginning on December 20, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

4.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2015). 

5.  The criteria for a disability rating in excess of 10 percent for hypertension are not met. 38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2015).

6.  The criteria for a 20 percent rating for painful surgical scars have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes  7801-7804 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have all been obtained.  Additionally, he also was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating Claims

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b). 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Right Shoulder Disability

The Veteran asserts that he is entitled to higher disability ratings for his service-connected right shoulder disability.  In August 2008, the RO granted service connection for a right shoulder disability, evaluated as 10 percent disabling effective July 1, 2008, under Diagnostic Code 5201-5003.  Afterwards, in March 2010, the RO assigned a 20 percent rating effective February 10, 2010, under Diagnostic Code 5010-5201.  

The Board notes that this change in Diagnostic Code does not represent a change in the situs of the disability.  Instead, it represents the RO's attempt to better evaluate the condition under are more closely analogous Diagnostic Code.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Read v. Shinseki, 651 F.3d 1296, 1300 -01 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet App. 420, 424 (2011).

The Veteran's right shoulder disability was assigned a 10 percent disability rating under Diagnostic Code 5201-5003.  Under Diagnostic Code 5003 (degenerative arthritis), a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

The Veteran's right shoulder disability is currently assigned a 20 percent disability rating under Diagnostic Code 5010-5201.  Under Diagnostic Code 5201 (limitation of arm motion), a 20 percent rating for the dominant shoulder requires limitation of motion is at shoulder level.  A 30 percent rating for the dominant shoulder requires limitation of motion is midway between side and shoulder level.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The Board finds that the criteria for a rating in excess those assigned are not shown to have been met at any time.

The Veteran has been afforded multiple VA examinations.  At an April 2008 VA examination, the Veteran reported pain off and on every day with normal daily activity although his right shoulder did not affect his ability to perform his daily activities.  On examination, he had full flexion to 180 degrees with pain, full abduction to 180 with pain, and normal internal and external rotation to 90 degrees with pain.  He had no ankylosis of the right shoulder.

At a February 2009 VA examination, the Veteran reported pain off and on every day with normal daily activity although his right shoulder did not affect his ability to perform his daily activities.  On examination, he had full flexion to 180 degrees with pain, full abduction to 180 with pain, and normal internal and external rotation to 90 degrees with pain.  He had no ankylosis of the right shoulder.

On February 10, 2010, the Veteran was afforded another VA examination.  He reported that he avoided lifting overhead but that this did not affect his occupation.  On examination, he had active flexion to 100 degrees and passive flexion to 180 degrees with pain.  He had active abduction to 100 degrees and passive abduction to 180 degrees with pain.  He had normal internal and external rotation to 90 degrees.  After reviewing right shoulder x-rays, the examiner diagnosed the Veteran with right shoulder impingement with early AC joint degenerative joint disease.

At a July 2011 VA examination, the Veteran reported pain with overhead activities beginning at shoulder level but otherwise his symptoms have not changed since the February 2010 VA examination.  He had a new job that required loading, unloading, and packing, but he performed these activities below shoulder level to prevent pain.  He reported that his right shoulder had no effect on his usual daily activities.  On examination, he had active flexion to 130 degrees and passive flexion to 180 degrees.  He had active abduction to 130 degrees and passive abduction to 180 degrees with pain.  He had normal internal and external rotation to 90 degrees with pain.

The Veteran's treatment records show that in March 2013, while his right shoulder was tender, he retained normal range of motion.

At a December 2013 VA examination, the Veteran reported his right shoulder was about the same or slightly worse.  He used medications, heat, and a TENS unit for pain.  He reported constant right shoulder pain with variable intensity.  On examination, he had flexion to 160 degrees with pain starting at 150 degrees.  He had abduction to 170 degrees with pain starting at 100 degrees.  He had internal rotation to 85 degrees and external rotation to 65 degrees.  After repetitive testing, he had flexion to 150 degrees, abduction to 170 degrees, internal rotation to 70 degrees, and no loss in external rotation.  He had function loss that resulted in less movement than normal, incoordination, and pain.  However, he retained normal 5/5 strength.  He had no right shoulder ankylosis.  His right shoulder did not impact his ability to work.  The examiner noted that the findings were most consistent with a diagnosis of chronic right shoulder AC joint strain and degenerative joint disease with mild impingement syndrome currently without flare ups.  The examiner felt that during repetitive use, the right shoulder joint most likely would significantly limit veteran's functionality due to pain and inhibition of coordination, particularly with shoulder level or above right arm reaching, lifting, or carrying.  Finally, the examiner noted that there was no evidence of weakness and fatigability.

In view of the above, the Board finds that the criteria to assign an initial schedular rating in excess of 10 percent prior to February 10, 2010, have not been met.  As described above, the Veteran had normal right shoulder range of motion.  As such, the Veteran is not found to meet the criteria for a higher initial rating under Diagnostic Code 5201, which requires limitation of motion to shoulder level, or 90 degrees. 

The Board also finds that the criteria to assign a schedular rating in excess of 20 percent after February 10, 2010, have not been met.  At the February 2010 VA examination, he had limitation of range of motion consistent with a 20 percent rating as he retained flexion greater than 90 degrees, or higher than shoulder level.  By the July 2011 VA examination, his range of motion had improved.  In March 2013, VA treatment records show he retained normal range of motion.  Finally, by the December 2013 VA examination, he showed range of motion well in excess of the requirements of a 20 percent rating.  At no time has the Veteran demonstrated range of motion limited to midway between side and shoulder level, which is consistent with a 30 percent rating.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, prior to February 2010, despite complaints of pain, the Veteran retained normal range of motion, and reported that his shoulder did not interfere with his job or essentially, his functioning.  Beginning in February 2010, VA examinations document range of motion well in excess of the criteria for a 20 percent rating, even when considering the effects of pain.  Moreover, on range of motion testing, pain or repetitive use also did not result in limited range of motion consistent with a 30 percent rating.  Moreover, even in the 2013 examination, where some limitation of function due to pain was present, the additional limitation of function as determined by the examiner was at shoulder level, and did not create functional limitation beyond that. His currently assigned rating compensates for pain to shoulder level. Thus, greater ratings for limitations of range of motion are not warranted under DeLuca.

While the Veteran has been shown to experience right shoulder pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained range of motion in excess of even a 20 percent rating.  In addition, the Veteran consistently reported that his right shoulder had no effect on his usual daily activities.  As such, there is no basis for ratings in excess of those assigned.

To this end, the Veteran was given a 10 percent rating for his right shoulder under Diagnostic Code 5201-5003.  Under Diagnostic Code 5003, the 10 percent assigned is the maximum allowed rating for x-ray evidence of arthritis in one major joint with noncompensable painful motion.

Diagnostic Code 5200 evaluates ankylosis of the scapulohumeral articulation.  The record contains no evidence of right shoulder ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable. 

Diagnostic Code 5202 evaluates other impairment of the humerous.  Here, the record contains no evidence of an impairment of the humerous.  Therefore, this Diagnostic Code is not applicable. 

Diagnostic Code 5203 evaluates impairment of the clavicle or scapula.  Here, the record contains no evidence of an impairment of the clavicle or scapula.  Therefore, this Diagnostic Code is not applicable. 

In rating the Veteran's right shoulder disability, the Board has considered the Veteran's statements that shoulder has pain and limited range of motion.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms of his right shoulder disability because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As described, the criteria for a schedular rating in excess of 10 percent prior to February 10, 2010, and in excess of 20 percent after February 10, 2010, have not been met and his claims are denied. 

Low Back Strain

The Veteran asserts that he is entitled to a higher initial disability rating for his service-connected low back strain.  In August 2008, the RO granted service connection for a low back strain, evaluated as 10 percent disabling effective July 1, 2008, under Diagnostic Code 5237.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has experienced any IVDS.  The Veteran specifically denied such at the examination in December 2013.  Moreover, the Veteran has not been shown to have been prescribed any bed rest to treat his back during the course of his appeal.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's VA treatment records show that in April 2009, March 2010, and August 2010, his back was tender.  In September 2010, he reported having no back pain and was able to lean, twist, and bend down.  He also requested a letter from his physician that he was able to perform his job duties despite his service-connected low back sprain.  In July 2011, February 2013, March 2013, and January 2014, his back was tender, but he retained a normal gait.  His VA treatment records do not show any thoracolumbar spine range of motion testing.

The Veteran was afforded multiple VA examinations.  At an April 2008 VA examination, he reported sharp pain in the morning, but his low back strain did not affect his activities of daily living or work.  On examination, he had a normal gait and retained normal strength.  He had lumbar spine flexion to 90 degrees, extension to 30 degrees, lateral flexion to 35 degrees bilaterally, and rotation to 30 degrees bilaterally, all with pain.

At a February 2010 VA examination, he reported increased constant pain but denied any pain radiation.  On examination, he had lumbar flexion to 70 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 30 degrees, left lateral flexion to 15 degrees, and lateral rotation to 30 degrees bilaterally with pain to the right.  Repetitive testing did not result in any additional loss of range of motion.  He had weakness and mild tenderness over the lumbar areas.  While he had muscle guarding, it was not severe enough to result in an abnormal gait, abnormal spinal contour, reversed lordosis, or abnormal kyphosis.

At a July 2011 VA examination, he reported that he endured back pain during his working days and took medications to help relieve his pain.  He also reported that he avoids lifting objects heavier than 30 pounds.  Otherwise, his back pain did not affect his usual daily activities.  On examination, he had lumbar flexion to 70 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 30 degrees, lateral flexion to 30 degrees bilaterally with pain, and later rotation to 30 degrees bilaterally.  At the time, the Veteran was experiencing a flare-up, as such, the VA examiner reported that during flare-ups he would have pain and stiffness throughout ranges of motion.  Repetitive testing did not result in any additional loss of range of motion.  He had moderate muscle spasm due to the flare-up.

At a December 2013 VA examination, the Veteran reported intermittent low back pain three times per week, stiffness upon waking up, and occasional right sided spasms.  On examination, he had lumbar flexion to 85 degrees with pain at 70 degrees, extension to 30 degrees with pain at 30 degrees, later flexion to 30 degrees bilaterally with pain on the left at 30 degrees, and lateral rotation to 30 degrees bilaterally with pain at 20 degrees.  After repetitive testing, he had flexion to 85 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The examiner noted that the Veteran had function loss that resulted in pain on movement.  He had muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  He retained normal 5/5 strength with no muscle atrophy, he had normal reflexes, and he had normal sensation.  He had negative straight leg raises.  He had no radicular symptoms or other neurological abnormalities.  He did not have ankylosis of the spine.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  He did use a back brace and cane occasionally.  The examiner indicated that the Veteran's low back sprain did not impact his ability to work.  However, the examiner felt that during flare-ups and/or repetitive use, the Veteran's lumbar spine would significantly limit his functionality due to pain and spasms, with repetitive forward bending and prolonged standing, but the effect on range of motion was negligible.  The examiner further noted that there was no evidence found for weakness, fatigability, or inhibition of coordination.

As described, during the course of his appeal, the Veteran's forward flexion has not been shown to be limited to 60 degrees or combined range of motion limited to 120 degrees.  In addition, while the Veteran had muscle spasms, they were not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis   Therefore, a back rating in excess of 10 percent is not warranted based on limitation of the range of motion.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran did report experiencing some pain with range of motion testing.  However, at no time was pain found to cause functional limitation to the point that a rating in excess of 10 percent would be warranted.  To this end, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does, as of the December 2013 examination.  At that time the examiner indicated that during flare-ups there would be a significant limit on his functionality due to pain and spasms. Thus, the Board finds that from December 20, 2013, forward, an increase in the Veteran's low back disability to 20 percent disabling, to account for additional functional loss during flare-ups and on repetitive use is warranted. Prior to the December 20, 2013, examination, the evidence does not show any additional functional loss during repetitive use, or that the Veteran was suffering any flare-ups in his back condition.

The regulations governing the evaluation of back claims do provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the Veteran has consistently denied the presence of radicular symptoms and the December 2013 examiner specifically found that there were no other neurological abnormalities.  In addition, on examination, the Veteran retained normal reflexes and normal sensation.  As such, the Board concludes that a separate neurologic rating is not appropriate at this time.

In rating the Veteran's low back strain, the Board has considered the Veteran's statements that his low back strain results in pain, weakness, and spasms.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms of his low back strain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's low back strain has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. Consequently, the Board finds that a rating greater than 10 percent is not warranted prior to December 20, 2013, and that a 20 percent rating is warranted beginning on December 20, 2013, to incorporate compensation for functional loss due to pain during flare-ups and on repetitive use.

Bilateral Hearing Loss

The Veteran asserts that he is entitled to a higher disability rating for his service-connected bilateral hearing loss.  In August 2008, the RO granted service connection for bilateral hearing loss at a noncompensable rate effective July 1, 2008, under Diagnostic Code 6100.  

The Veteran's bilateral hearing loss has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The Veteran was afforded multiple VA examinations for his bilateral hearing loss.  He underwent a VA audiological examination in April 2008.  The results of audiometric testing showed a pure tone threshold average of 29 with a speech discrimination score (Maryland CNC) of 94 percent in the right ear and a pure tone threshold average of 10 with a Maryland CNC of 96 percent in the left ear.

The Veteran underwent a VA audiological examination in February 2010.  The results of audiometric testing showed a pure tone threshold average of 26.25 with a Maryland CNC of 98 percent in the right ear and a pure tone threshold average of 10 with a Maryland CNC of 100 percent in the left ear.  The examiner noted that the Veteran's bilateral hearing loss had no significant effect on his usual daily activities or his occupational activities.

The Veteran underwent a VA audiological examination in July 2011.  The results of audiometric testing showed a pure tone threshold average of 28.78 with a Maryland CNC of 100 percent in the right ear and a pure tone threshold average of 8.75 with a Maryland CNC of 100 percent in the left ear.

The Veteran underwent a VA audiological examination in December 2013.  He reported that maybe his right ear was worse and that sounds were muffled.  The results of audiometric testing showed a pure tone threshold average of 35 with a Maryland CNC of 98 percent in the right ear and a pure tone threshold average of 15 with a Maryland CNC of 98 percent in the left ear.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Here, the Veteran's average decibel loss and speech recognition score equate, using Table VI, to a Level I in his right ear and Level I in his left ear, which is insufficient to warrant a compensable rating.

VA treatment records have been reviewed, but do not show the results of any additional audiometric testing during the course of the appeal. As described, a compensable schedular rating is not warranted for the Veteran's bilateral hearing loss.

Hypertension

The Veteran asserts that he is entitled to a higher disability rating for his service-connected hypertension.  In August 2008, the RO granted service connection for hypertension at a noncompensable rate effective July 1, 2008, under Diagnostic Code 7101.  Afterwards, in January 2014, the RO assigned a 10 percent rating effective July 1, 2008.  

The Veteran's hypertension is evaluated under Diagnostic Code 7101.  A 10 percent rating is assigned for diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more, or an individual with a history of diastolic blood pressure predominately 100 or more requiring continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominately 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.38 C.F.R. § 4.31.

The Veteran was afforded multiple VA examinations.  At an April 2008 VA examination, he denied having any other symptoms and took medications to control his blood pressure.  On examination, his blood pressure was 141/95, 138/85, and 129/80 and his heart was normal.

The Veteran's medical treatment records dated between October 2008 and April 2009 shows systolic readings ranging from 144 to 145 and diastolic readings ranging from to 76 to 90.  

At a February 2010 VA examination, he reported having a headache every now and then that he attributed to his medications.  On examination, his blood pressure was 138/90, 145/86, and 142/82, and his heart was normal.  

In March 2010, his blood pressure readings were 169/111, 151/98, and 164/106.  However, he had a normal examination of his heart.  In August 2010, blood pressure readings were 151/98 and 130/88, and he continued to have a normal examination of his heart.  From September 2010 through March 2013, systolic readings were between 126 and 146 and diastolic readings were between 80 and 91 with normal examinations of his heart.

At a July 2011 VA examination, he reported that he was doing "okay" since his medications were adjusted.  On examination, his blood pressure was 127/74, 121/77, and 122/73 and his heart was normal.

At a December 2013 VA examination, the Veteran reported that his blood pressure was controlled and typically his home blood pressure readings were in the 120s/70s.  He denied any associated symptoms with fluctuating blood pressure.  On examination, his blood pressure was 125/88, 127/93, and 128/88.  The examiner opined that his hypertension did not impact his ability to work

Based on a review of the above evidence, the Board concludes that entitlement to a disability evaluation in excess of 10 percent is not warranted.  In order to receive a 20 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 110 or higher either historically or during the course of the appeal.  Although the medical evidence demonstrates that he had a single diastolic reading above 110 in March 2010, he otherwise has readings below 110 at all other times.

The criteria also allow for an increased evaluation if the systolic pressures are predominately 200 or higher.  Here, the Veteran has never had a systolic pressure of 200.  He had diastolic readings over 160 in March 2010, but otherwise had diastolic readings all below 151.

As the evidence plainly indicates, the Veteran has not established a history of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

In rating the Veteran's hypertension, the Board has considered the Veteran's statements that he requires the use of medications.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms of his hypertension because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. As described, a schedular rating in excess of 10 percent is not warranted.

Scars Status Post Bilateral Inguinal Repair Surgery

The Veteran asserts that he is entitled to higher disability ratings for his service-connected surgical scars.  In August 2008, the RO granted service connection for surgical scars at a noncompensable rating effective July 1, 2008, under Diagnostic Code 7338-7805. 

The Board notes that the schedular ratings governing scars were amended effective October 2008; however, the amendments do not impact the evaluation of the Veteran's scars as they do not substantially impact any provisions applicable to the Veteran's scars.  38 C.F.R. § 4.118, Diagnostic Codes (DC) 7801, 7802, 7804, and 7805 (2008) and (2015).

Scars that, as here, do not impact the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.

Under Diagnostic Code 7801, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is deep and nonlinear, and covers an area of at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.). A deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is superficial and nonlinear, and covers an area of at least 144 square inches (929 sq. cm.).

Under Diagnostic Code 7804, a 10 percent rating is assigned for superficial or painful scars, 38 C.F.R. § 4.118, DC 7804 (2008), and when there are one or two scars that are unstable or painful, with a 20 percent rating assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7804 (2015).

Diagnostic Code 7805 provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.

The Veteran was afforded multiple VA examinations.  At an April 2008 VA examination, he reported undergoing surgery in March 31, 2008, for hernia repair, which left scars.  On examination, he had 1.5cm x 0.2cm, 1.0cm x 0.2cm, and 1.0 x 0.2cm scars all tender to palpitation.

At a February 2010 VA examination, he reported that sometimes his belt irritated on of the scars.  On examination, he had 3/4 inch, 4/8 inch, and 4/8 inch scars, but with no pain.  1.5cm x 0.2cm, 1.0cm x 0.2cm, and 1.0 x 0.2cm scars all tender to palpitation but none were unstable.

At a July 2011 VA examination, he reported has had no new complaints related to his scars.  Examination of the scars showed no new issues.

At a December 2013 VA examination, his scars were 1cm x 0.2cm, 2.2cm, and 1cm long.  None of his scars caused pain or were unstable.  The examiner reported that the Veteran's scars did not impact his ability to work.

The Veteran's treatment records do not document any complaints or treatment for his surgical scars. 

Based on the evidence, the Board finds that the Veteran's scars warrant a 20 percent evaluation under DC 7804, for 3 to 4 painful or unstable scars. The Veteran repeatedly reported that his scars were tender and irritated by his belt, evidence he is competent to provide.  A higher rating requires five or more painful or unstable scars, which are not present. None of the criteria for a higher rating under other DCs are present. Thus, a rating greater than 20 percent is not appropriate.


ORDER

An initial disability rating in excess of 10 percent prior to February 10, 2010, and in excess of 20 percent after February 10, 2010, for a right shoulder disability is denied.

An initial disability rating in excess of 10 percent for the period prior to December 20, 2013, for a low back strain is denied.

An initial disability rating of 20 percent for the period beginning on December 20, 2013, for a low back strain is granted.

An initial disability compensable rating for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for hypertension is denied.

An initial rating of 20 percent for three painful scars status post bilateral inguinal repair surgery is granted.


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for PTSD, a left ankle disability, a right ankle disability, and tinnitus in addition to his thoracolumbar spine disability, right shoulder disability, hypertension, bilateral hearing loss disability, and scars. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

2.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


